DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                         Allowable Subject Matter
Claims 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 4-7, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record to Yabe et al. (JP-2008/233,110, hereinafter Yabe) as instantly claimed is that while the prior art of Yabe teaches a means for providing a high-reliability magnetic encoder that implements an injection molding machine using the fixing member baked in a semi-cured state on the surface as a core, and adhesive bonding the single plastic magnets. However, Yabe implements a heating stage to achieve the semi-cured state, while in the instant application no additional heating is required to achieve a semi-cured state for the thermoset adhesive.             
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                              ConclusionThe prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Osamu Fukuda (US-2015/0,354,988) - discloses an invention intended to provide an annular insert molded article that suppresses contamination of a metal mold and generation of foreign matter without increase in material costs for an adhesive or contamination of a transfer jig.
Ebe et al. (US-2016/0,083,626) - discloses an invention for a soft magnetic thermosetting adhesive film including a magnetic layer and a surface layer laminated on one side of the magnetic layer.
Kamiji et al. (US-2016/0,346,975) - discloses an invention intended to provide an injection molding die that improves the strength of adhesion between an insert and a plastic in an insert molded article while suppressing fluctuations in the strength of adhesion.  
Taki et al. (US-2015/0,354,989) – discloses a manufacturing method for a magnetic encoder in which the outer diameter of an annular plastic magnet is increased to widen a magnetic force stable region.
Harano et al. (US-2016/0,033,303)- discloses an  a magnetic encoder including a core metal and a multipolar magnet provided on the core metal and having magnetic poles formed alternately in a circumferential direction.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        

	/ALISON L HINDENLANG/             Supervisory Patent Examiner, Art Unit 1741